USCA4 Appeal: 22-2074      Doc: 21         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-2074


        LAWRENCE SANBORN MORELOCK,

                            Plaintiff - Appellant,

                     v.

        JEFFREY KATZ, Veterans Affairs Medical Center; CHARMAINE YAP, Clinical
        Psychologist; DUTY SOCIAL WORKER, Veteran Affairs Medical Center; LINDA
        REYNOLDS, Veterans Affairs Medical Center; VETERANS AFFAIRS MEDICAL
        CENTER, Social Worker on Duty on 01/5/2019, Emergency Room,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:22-cv-00343-RDA-IDD)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Lawrence Sanborn Morelock, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2074         Doc: 21      Filed: 12/22/2022     Pg: 2 of 2




        PER CURIAM:

               Lawrence Sanborn Morelock appeals the district court’s order dismissing his civil

        action without prejudice for insufficient service of process. We have reviewed the record

        and find no reversible error. See Attkisson v. Holder, 925 F.3d 606, 627 (4th Cir. 2019)

        (providing abuse-of-discretion standard of review). Accordingly, we affirm substantially

        for the reasons stated by the district court. Morelock v. Katz, No. 1:22-cv-00343-RDA-

        IDD (E.D. Va. Sept. 19, 2022); see also Fed. R. Civ. P. 4(c)(2) (requiring service by

        nonparty); Constien v. United States, 628 F.3d 1207, 1213 (10th Cir. 2010) (“Even when

        service is effected by use of the mail, only a nonparty can place the summons and complaint

        in the mail.”). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2